

FOURTH AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
 
FOURTH AMENDMENT, dated as of August 31, 2011, to the Second Amended and
Restated Loan and Security Agreement, dated as of September 21, 2009, among HWC
Wire & Cable Company (“Borrower”), the lenders or lender named therein
(“Lenders”) and Bank of America, N.A. (“Bank of America”) as agent for said
Lenders (Bank of America, in such capacity, “Agent”).  Said Second Amended and
Restated Loan and Security Agreement, as amended and modified and as may be
further amended and modified from time to time, is hereinafter referred to as
the “Loan Agreement.”  The terms used herein and not otherwise defined shall
have the meanings attributed to them in the Loan Agreement.
 
WHEREAS, Lenders, Agent and Borrower desire to make certain amendments and
modifications to the Loan Agreement;
 
WHEREAS, Houston Wire & Cable Company (“Guarantor”) has guaranteed the
obligations of Borrower under the Loan Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:
 
1.           Additional and Amended Definitions.  The following definitions of
“Fourth Amendment” and “Fourth Amendment Effective Date” are hereby inserted
into Appendix A to the Loan Agreement.  The definitions of “Maximum Revolving
Loan” and “Total Credit Facility” are hereby deleted from Exhibit A to the Loan
Agreement and the following are inserted in their stead:
 
*      *      *
 
“Maximum Revolving Loan – Eighty-Five Million Dollars ($85,000,000) from the
Third Amendment Effective Date until October 15, 2011 and Seventy-Five Million
Dollars ($75,000,000) from October 16, 2011 through the remainder of the Term.
 
*      *      *
 
Fourth Amendment – that certain Fourth Amendment to Loan Agreement dated as of
August 31, 2011 by and among Borrower, Agent and Lenders and acknowledged by
Guarantor.
 
*      *      *
 
Total Credit Facility – Eighty-Five Million Dollars ($85,000,000), from the
Third Amendment Effective Date to October 15, 2011 and Seventy-Five Million
Dollars ($75,000,000) from October 16, 2011 through the remainder of the Term.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Conditions Precedent.  This Fourth Amendment shall become effective
upon receipt by Agent of each of the following documents, each in form and
substance acceptable to Agent:
 
(i)           Copy of this Fourth Amendment, duly executed by Borrower,
Guarantor, Agent and each Lender; and
 
(ii)          Copies of resolutions of the Boards of Directors of Borrower and
Guarantor authorizing this Fourth Amendment certified as true and correct by the
Secretary of Borrower and Guarantor.
 
3.           Continuing Effect.  Except as otherwise specifically set out
herein, the provisions of the Loan Agreement shall remain in full force and
effect.
 
4.           Governing Law.  This Fourth Amendment and the obligations arising
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois applicable to contracts made and performed in
such state, without regard to the principles thereof regarding conflict of laws.
 
5.           Counterparts.  This Fourth Amendment may be executed in any number
of separate counterparts, each of which shall, collectively and separately,
constitute one agreement.
 
(Signature Page Follows)
 
 
 

--------------------------------------------------------------------------------

 
 
(Signature Page to Fourth Amendment to Second Amended
and Restated Loan and Security Agreement)
 
IN WITNESS WHEREOF, this Fourth Amendment has been duly executed as of the first
day written above.
 

     
HWC WIRE & CABLE COMPANY, as
Borrower
               
By:
/s/ Nicol G. Graham      
Name:
Nicol G. Graham      
Title:
V.P. and CFO                
BANK OF AMERICA, N.A., as Agent and a
Lender
               
By:
/s/ Steven J. Chalmers      
Name:
Steven J. Chalmers      
Title:
Vice President          
ACCEPTED AND AGREED
     
to this 31st day of August, 2011:
               
HOUSTON WIRE & CABLE COMPANY,
as Guarantor
               
By:
/s/ Charles A. Sorrentino      
Name:
Charles A. Sorrentino      
Title:
Chief Executive Officer      

 
 
 

--------------------------------------------------------------------------------

 